DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
Applicant's election with traverse of claims 16-20 in the reply filed on 08/20/2021 is acknowledged.  The traversal is on the ground(s) that “the independent claims 1, 5, and 16 have been amended to be more clearly directed to similar subject matter.  This is not found persuasive because, while the examiner can recognize that, due to the current claim amendments, Group I, claims 1-4, 21, and Group II, claims 16-20, may appear to be directed to similar subject matter (comprising a suspended region including a mobile mass and a central mass), the invention of Group II, claims 5-15, clearly discloses a method directed to a device having a “central mass positioned between the first mobile mass and second mobile mass.” In addition, the examiner maintains that the inventions of Group II belongs to a different classification area than those of Group I and III. 
In view of the current amendments to the claims, the inventions of Group I, claims 1-4, 21, and Group III, claims 16-20, will be examined together. However, the invention of Group II will not be examined for being drawn to a method of using a structurally different device than that of Groups I and III. 
The requirement is still deemed proper and is therefore made FINAL.
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 08/20/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocchi (U.S. Pat. No. 9,664,515) (hereafter Rocchi).
Regarding claim 1, Rocchi teaches a method, comprising: 
detecting an external acceleration including: 
driving a suspended region including a first mobile mass (i.e., driving mass 6) (see Fig. 1) and a central mass (i.e., sensing mass 5) (see Fig. 1), the suspended region being mobile with respect to a supporting structure, 
driving the suspended region includes moving the suspended region from at least one first geometrical configuration in a first sensing step to a second geometrical configuration in a second sensing step (i.e., if driving mass 6 is deflected, then this deflection is transmitted to the sensing mass 5 and rotates the sensing mass 5) (see Column 6, lines 36-48), 
the first and second geometrical configurations being different from each other (see Fig. 2); 

processing the first and second position measure signals and generating an accelerometric signal independent of spurious displacements of the suspended region with respect to the supporting structure (i.e., the frequency of the oscillating rotational motion about the z-axis, called an acceleration frequency, corresponds to the frequency of the oscillating driving motion of the driving mass 6. The acceleration in the z direction therefore also causes an oscillation of the sensing mass 5 and driving mass 6 about the y-axis at an acceleration frequency equal to the driving frequency) (see Column 6, line 36, to Column 8, line 54).
Regarding claim 16, Rocchi teaches a method, comprising: 
detecting an external acceleration with an accelerometer including 
a suspended region, the suspended region including 
a mobile mass (i.e., driving mass 6) (see Fig. 1) and 
a central mass (i.e., sensing mass 5) (see Fig. 1) coupled to the mobile mass by a plurality of elastic connection elements (i.e., connecting springs 7) (see Fig. 1), 
detecting the external acceleration with the accelerometer including: 5Application No. 16/726,024
acquiring a first signal when the mobile mass is in a first position, the first signal is between a mobile sensing electrode coupled to the central mass and a fixed sensing electrode coupled to a substrate of the accelerometer (i.e., sensing capacitor plates arranged on the substrate 2 in a fixed manner, while other parts are located on the movable elements, such as sensing mass 5. The change in spacing can be converted into electrical signals and evaluated) (see Column 7, lines 10-25); 

acquiring a second signal between the mobile sensing electrode and the fixed sensing electrode when the central mass is rotated (i.e., sensing capacitor plates arranged on the substrate 2 in a fixed manner, while other parts are located on the movable elements, such as sensing mass 5. The change in spacing can be converted into electrical signals and evaluated) (see Column 7, lines 10-25); and 
generating an accelerometric signal based on the first signal and the second signal (i.e., if the sensing frequency is equal to the known driving frequency, then an acceleration of the sensor 1 is present) (see Column 7, line 49, to Column 8, line 9).
Regarding claim 17, Rocchi teaches rotating the central mass about an anchorage coupled to a substrate of the accelerometer (i.e., anchor 3) (see Fig. 1), the central mass is rotatably coupled to the anchorage, the anchorage is positioned at a center of the central mass (see Fig. 1).
Regarding claim 18, Rocchi teaches that the mobile mass is coupled to the central mass by an elastic connection element (i.e., connection springs 7) (see Fig. 1) and the central mass is coupled to the anchorage by an elastic suspension element (i.e., anchor springs 4) (see Fig. 1).  
Regarding claim 20, Rocchi teaches that the suspended mass has a centroid in a third position when the mobile mass is in the first position, and the centroid is in a fourth position when the mobile mass is in the second position (see Fig. 2 and 6).  
Regarding claim 21, Rocchi teaches that the central mass is inset within an opening in the first mobile mass (see Fig. 1).  
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa (U.S. Pat. No. 9,746,489) (hereafter Takizawa).
Regarding claim 16, Takizawa teaches a method, comprising: 
detecting an external acceleration with an accelerometer including 
a suspended region, the suspended region including 
a mobile mass (i.e., first mass portion 12) (see Fig. 8) and 
a central mass (i.e., second mass portion 14) (see Fig. 8) coupled to the mobile mass by a plurality of elastic connection elements (i.e., connection portions 42 and 44 and bending portion 43) (see Fig. 8), 
detecting the external acceleration with the accelerometer including: 5Application No. 16/726,024
acquiring a first signal when the mobile mass is in a first position (i.e., when the first vibration speed displacement is generated in the first mass portion 12 and the third mass portion 16, when the first mass portion 12 and the third mass portion 16 are displaced, the second mass portion 14 is rotated. The movable electrode 326 is displaced, and the gap between the fixed electrode 327 and the movable electrode 326 changed and thus the rotational movement can be detected) (see Column 21, line 65, to Column 23, line 30), the first signal is between a mobile sensing electrode coupled to the central mass (i.e., movable electrode 326) (see Fig. 2B) and a fixed sensing electrode (i.e., fixed electrode 327) (see Fig. 2B) coupled to a substrate of the accelerometer; 
driving the mobile mass from the first position to a second position, the central mass rotating in response to driving the mobile mass from the first position to the second position (i.e., when the first vibration speed displacement is generated in the first mass portion 12 and the third mass portion 16, when the first mass portion 12 and the third mass portion 16 are displaced, the second mass portion 14 is rotated) (see Column 21, line 65, to Column 23, line 30); 

generating an accelerometric signal based on the first signal and the second signal (i.e., the functional element 1 measure a physical quantity such as acceleration or angular velocity for measuring the dropping or inclination) (see Column 25, lines 35-67). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchi (U.S. Pat. No. 9,664,515) (hereafter Rocchi) in view of Schofield et al. (U.S. Pat. No. 9,310,199) (hereafter Schofield)
Regarding claim 2, Rocchi teaches that driving the suspended region includes rotating the central mass anchored to the supporting structure by driving the first mobile mass from a first position to a second position, the first mobile mass coupled to the central mass through elastic connection elements configured to allow a relative movement of the first mobile mass with respect to the central mass (i.e., if driving mass 6 is deflected, then this deflection is 
Regarding the driving voltage, Schofield teaches driving the suspended region comprises applying a variable driving voltage to a driving assembly coupled to the second region (i.e., for drive mode actuation, an AC driving voltage plus a DC potential was applied to the fixed electrodes 29a while a high frequency AC carrier voltage plus a sense mode tuning voltage was applied to the mobile mass) (see Colum 9, lines 14-23). In view of the teaching of Schofield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used AC driving voltage to drive the mobile masses in order to obtain more accurate measurements. 
Regarding claim 3, Rocchi teaches applying the variable driving voltage comprises supplying a first driving voltage in the first sensing step and a second driving voltage in the second sensing step, the method further comprising: generating an acceleration signal as a difference between the first and second position-measure signals (i.e., the frequency of the oscillating rotational motion about the z-axis, called an acceleration frequency, corresponds to the frequency of the oscillating driving motion of the driving mass 6. The acceleration in the z direction therefore also causes an oscillation of the sensing mass 5 and driving mass 6 about the y-axis at an acceleration frequency equal to the driving frequency) (see Column 6, line 36, to Column 8, line 54). 
Regarding claim 4, Rocchi as modified by Schofield as disclosed above does not directly or explicitly teach applying the variable driving voltage comprises supplying an alternating (AC) driving voltage, and the first and second position-measure signals are samples of an ac measure signal, the method further comprising: filtering the AC measure signal with a high-pass filter for generating a filtered signal without direct current (DC) components; and demodulating the filtered signal. However, Schofield teaches applying the variable driving 
Regarding claim 19, Rocchi as disclosed above does not directly or explicitly teach driving the mobile mass of the suspended region from the first position to the second position further comprises: driving a driving assembly coupled to the mobile mass of the suspended region by applying a variable driving voltage to the driving assembly. 
Regarding the driving voltage, Schofield teaches driving the mobile mass of the suspended region from the first position to the second position further comprises: driving a driving assembly coupled to the mobile mass of the suspended region by applying a variable driving voltage to the driving assembly (i.e., for drive mode actuation, an AC driving voltage plus a DC potential was applied to the fixed electrodes 29a while a high frequency AC carrier voltage plus a sense mode tuning voltage was applied to the mobile mass) (see Colum 9, lines 14-23). In view of the teaching of Schofield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used AC driving voltage to drive the mobile masses in order to obtain more accurate measurements. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855